Case 1:20-cr-00188-JSR Document 315 Filed 06/15/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee ee ee x
UNITED STATES OF AMERICA :
20-cr-188 (JSR}
-y-
ORDER
HAMTD AKHAVAN & RUBEN WEHRIGAND, :
Defendants. :
kare rr ere a ee x

JED S. RAKOFF, U,S.D.d.

U.S.S.G. § 2Bl1.1 Application Note 3(B) provides: “The court
shall use the gain that resulted from the offense as an alternative
measure of loss only if there is a loss but it reasonably cannot
be determined.” The parties are directed to address in their
papers due tonight whether the Court should apply this application

note and, if so, how much each defendant gained from the offense.

Dated: New York, NY VALKEE.

June 15, 2021 JED/S. RAKOFF, U.S.D.d.

 
